DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  

Response to Amendment
The amendments filed 19 September 2022 have been entered.  Claims 1-10 remain pending.  Claims 6 & 8 have been amended.  Figs. 3 & 7 have been amended.  

Response to Arguments
The applicant has argued in regard to the 112b rejection that “for each value of n, σ2 is a terminal stress data point” and that “for each value of n, ε2 is a terminal strain data point” and “εn+1 is a next simulated strain data point”.  
The examiner disagrees for the following reason: suppose there is a simulated strain data point ε3 then the next simulated data point would be ε4 and ε2 wouldn’t be a terminal point to the interval bounded by ε3 and ε4.   Collins English Dictionary defines ‘terminal’ as “of, being, or situated at an end, terminus, or boundary: a terminal station; terminal buds” and ε2 isn’t on the boundary of the interval bounded by ε3 and ε4.  Similar reasoning applies to values of σ with respect to σ2.  

The applicant has argued in regard to the 102(a)(1) rejection of claims 1-10 that “the two curves of Huang W are acceleration data of the same subject.  Therefore, Huang W does not disclose claim 1 of the present application.”  
The examiner disagrees for the following reason: both the instant application and  CN 104951604 B are measuring an acceleration curve produced by accelerometers on either side of a foam block where the curves are different due to deformation of the foam being compressed by an accelerating mass.  Huang W discusses a “punch acceleration” where the punch has a mass ‘M’ which is analogous to the instant application’s mass ‘m’.  Curve 1 and Curve 2 are acceleration curves one of which corresponds to the acceleration of the punch at the top of the sample and the other curve corresponds to the acceleration of the bottom of the foam sample.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  


Claim 6, 7, & 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Regarding the claim 6 limitation “using a final data point on the tested stress-strain curve as a previous data point” could be interpreted as that once a value is determined for σF (where 1< … <n<n+1<…<F) the next step would be to change values for σn (e.g. once σ5 has been determined set σ1 equal to σ5).  For the purposes of examination this limitation will be interpreted as “using the final data point on the tested stress-strain curve as the previous data point in regard to calculating the next data point to be included on the stress-strain curve”.  
Regarding the claim 6 limitation “using the next data point as another previous data point” could be interpreted as once a value is determined for σF (where 1< … <n<n+1<…<F) the next step would be to change values for σn (e.g. once σ5 has been determined set σ1 equal to σ5).  For the purposes of examination this limitation will be interpreted as “using the next data point as the previous data point in regard to calculating the next data point to be included on the stress-strain curve”.  
Claim 7 is rejected for its dependence on claim 6 which is rejected under 112(b). 

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “for each value of n, σ2 is a terminal stress data point” in claim 8 is used by the claim to mean “σ2 is a terminal stress data point of the simulated curve segment from 1 to 2” while the accepted meaning of the wording in claim 8 is “that for each value of n, σ2 is a terminal stress data point.” (e.g. suppose there is a simulated stress data point σ3 then the next simulated data point would be σ4, and σ2 wouldn’t be a terminal point to the interval bounded by σ3 and σ4) Similarly for the claim limitation “for each value of n, ε2 is a terminal strain data point”. The term is indefinite because the specification does not clearly redefine the term.  For the purposes of examination the following interpretation (as indicated by the recited equation) will be used “σ2 is a terminal stress data point of the simulated curve segment from 1 to 2”, and “ε2 is a terminal strain data point of the simulated curve segment from 1 to 2”.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by English machine translation of CN 104951604 B (Huang W). 


In regard to claim 1, Huang W teaches a stress-strain curve simulation method, for calculating a simulated stress-strain curve of a test object sandwiched between a mass block and a testing platform (p. 4 6th full paragraph: system has a mass an “active surface” and must also have something to the effect of a testing surface, p. 4 8th full paragraph: “stress-strain curve generated in step (c)”), the method comprising: obtaining a first acceleration curve and a second acceleration curve, wherein the first acceleration curve is associated with a plurality of pieces of acceleration data of the mass block, and the second acceleration curve is associated with a plurality of pieces of acceleration data of the testing platform (p.4 4th full paragraph:Curve1 is filtered using CFC60 Curve2 is filtered using CFC180, 60*10 for SAE60 is the maximum sampling frequency in Hz so the CFC180 would be use for the object with smaller mass because it would be moving faster and need to be sampled more quickly); extracting a part of the first acceleration curve within a time period to obtain a first valid curve, and extracting a part of the second acceleration curve within the time period to obtain a second valid curve (Fig. 4 shows the two curves aligned on the same axes for comparison); obtaining an object strain curve according to the first valid curve and the second valid curve (Fig. 8 is a strain vs time curve); calculating an object stress curve based on the first valid curve and a contact area between the mass block and the test object (Picture 6 is a stress vs time curve); and calculating the simulated stress-strain curve using an exponential equation based on the object strain curve and the object stress curve, wherein the simulated stress-strain curve is used to follow a tested stress-strain curve (Fig 2 shows that the equation is exponential in m and m is determined from measured values).  

In regard to claim 2, Huang W teaches the method according to claim 1, wherein a starting point of the first valid curve is a point where the first acceleration curve is greater than zero (Fig. 5 label T1), and an end point of the first valid curve has a peak value of the first acceleration curve (Fig. 5 label T2).  

In regard to claim 3, Huang W teaches the method according to claim 1, wherein obtaining the object strain curve according to the first valid curve and the second valid curve comprises: performing an integration procedure on each of the first valid curve  and the second valid curve to obtain a first displacement curve and a second displacement curve (p. 4 7th full paragraph: integrate the curves with respect to time to get a velocity and then integrate that over time to get a displacement); and performing subtraction on the first displacement curve and the second displacement curve to obtain the object strain curve (p. 4 7th full paragraph: once the distances d for the two curves have been obtained then (di-df) /di is the strain).  

In regard to claim 4, Huang W teaches the method according to claim 3, wherein performing the integration procedure on the first valid curve comprises: integrating the first valid curve to obtain a first integrated velocity curve (p. 4 7th full paragraph: integrate the curves with respect to time to get a velocity); performing subtraction on a first initial velocity of the mass block and each of a plurality of data points on the first integrated velocity curve to obtain a first relative velocity curve (p. 4 7th full paragraph: “subtracting the integral value to obtain the impact process the real-time speed”); and integrating the first relative velocity curve to obtain the first displacement curve (p. 4 7th full paragraph: “the speed-time curve is integrated to obtain a displacement d”).  

In regard to claim 5, Huang W teaches the method according to claim 3, wherein performing the integration procedure on the second valid curve comprises: integrating the second valid curve to obtain a second integrated velocity curve (p. 4 7th full paragraph: integrate the curves with respect to time to get a velocity); performing subtraction on a second initial velocity of the testing platform and each of a plurality of data points on the second integrated velocity curve to obtain a second relative velocity curve (p. 4 7th full paragraph: “subtracting the integral value to obtain the impact process the real-time speed”); and integrating the second relative velocity curve to obtain the second displacement curve (p. 4 7th full paragraph: “the speed-time curve is integrated to obtain a displacement d”).  

In regard to claim 6, Huang W teaches the method according to claim 1, wherein calculating the simulated stress-strain curve comprises: using a final data point on the tested stress-strain curve as a previous data point (Fig. 2 shows that calculation over an interval in strain involves using values from the previous interval); inputting the previous data point into the exponential equation to calculate a next data point (Fig. 2 shows that the stress is exponential in ‘m’ which is determined from values from the previous interval); and using the next data point as another previous data point (σn+1=σn+[differential term]).  

In regard to claim 7, Huang W teaches the method according to claim 6, wherein the exponential equation is a third-order exponential equation or a seventh-order exponential equation (Fig. 2 shows that the value of m can be any value in the real numbers and therefore could be 3 or 7), and a strain interval exists between a strain value of the previous data point and a strain value of the next data point (Fig. 2 the strain σn values partitioned over the integers on the x axis so it is ).  

In regard to claim 8, Huang W teaches the method according to claim 1, wherein the simulated stress-strain curve is generated by a plurality of simulated curve segments connected in series, the exponential equation comprises:
    PNG
    media_image1.png
    137
    231
    media_image1.png
    Greyscale

wherein σn+1 is a next simulated stress data point (Fig. 2 shows equivalent expressions); σn is a previous simulated stress data point (p. 8 equation h1 shows that when n is incremented by 1 the next value of σn is obtained); for each value of n, σ2 is a terminal stress data point [σ2 is a terminal stress data point of the simulated curve segment from 1 to 2](p. 16 fig. 2 εn corresponds to σn therefore since εn+1 is an end point of the interval from n to n+1 in ε then σn+1 is an end point of the interval from n to n+1 in σ); σ1 is a stress data point previous to the terminal stress data point (Fig. 2 incrementing n therefore σ1 is previous to σn for all n greater than 1); εn+1 is a next simulated strain data point (Fig. 2); for each value of n, ε2 is a terminal strain data point2 is a terminal strain data point of the simulated curve segment from 1 to 2] (Fig. 2); ε1 is a strain data point previous to the terminal strain data point (Fig. 2 ε1 is followed by εn where n>1);                         
                            
                                
                                    ∂
                                    σ
                                
                                
                                    ∂
                                    ε
                                
                            
                            |
                            
                                
                                    ε
                                
                                
                                    1
                                
                            
                        
                     is a partial differential value of the exponential equation at ε1, wherein a strain interval exists between the terminal strain data point and its previous strain data point, and εn+1 > ε1, ε2 > ε1 (Fig. 2).  

In regard to claim 9, Huang W teaches the method according to claim 1, further comprising: combining the object strain curve and the object stress curve to obtain the tested stress-strain curve (p. 2 last full paragraph to p. 3 first full paragraph: “step (d), the stress-strain curve generated in step (c)”); and continuing the tested stress-strain curve with the simulated stress-strain curve to obtain a complete stress-strain curve (Fig. 2, each segment is calculated successively from the previous segment).  

In regard to claim 10, Huang W teaches the method according to claim 1, wherein calculating the object stress curve based on the first valid curve and the contact area between the mass block and the test object comprises: calculating a counter force curve based on the first valid curve and the mass of the mass block (p. 2 last paragraph: there is a calculation of a “surface reaction force F” which is based on the mass of the mass block); and calculating the object stress curve based on the counter force curve and the contact area (Fig. 6 is a stress vs time curve based on the force curve and the contact area (y-axis is has units of force per area).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2858                                                                                                                                                                                             

/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2858